Citation Nr: 1043693	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  10-35 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether an October 13, 1982, decision of the Board of 
Veterans' Appeals (Board) that denied service connection for 
residuals of a back injury, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

2.  Whether an October 13, 1982, decision of the Board that 
denied service connection for residuals of a neck injury, should 
be revised or reversed on the grounds of CUE.

3.  Whether an October 13, 1982, decision of the Board that 
denied service connection for a stomach disorder, should be 
revised or reversed on the grounds of CUE.

4.  Whether a July 1, 1998, decision of the Board, that declined 
to reopen a claim for service connection for a back disorder, 
should be revised or reversed on the grounds of CUE.

(The following matters are the subject of a separate concurrently 
issued Board decision: (1) issues of whether new and material 
evidence has been received to reopen previously denied claims for 
service connection for (a) residuals of neck injury, (b) 
residuals of back injury, (c) a stomach disorder, and (d) a 
bilateral foot disorder; (2) issues of whether a rating decision 
in June 2004 that declined to reopen previous claims for service 
connection for (a) residuals of neck injury and (b) a stomach 
disorder, were based on CUE; and (3) an issue of whether a rating 
decision in June 2004 that denied service connection for a 
bilateral foot disorder was based on CUE.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from January 14, 1971 to March 
12, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on a motion, contained 
in a September 2007 VA Form 9, alleging CUE in an October 1982 
Board decision that denied service connection for residuals of a 
back injury, residuals of a neck injury, and a stomach disorder; 
and alleging CUE in a July 1998 Board decision to decline to 
reopen a claim for service connection for a back injury.  The 
October 1982 Board decision also denied service connection for a 
left inguinal hernia, however, the Veteran's September 2007 
motion did not involve that denial. 



FINDINGS OF FACT

1.  In an October 13, 1982, decision, the Board concluded that 
the evidence of record did not support a grant of service 
connection for residuals of a back injury.  

2.  In an October 13, 1982, decision, the Board concluded that 
the evidence of record did not support a grant of service 
connection for residuals of a neck injury.  

3.  In an October 13, 1982, decision, the Board concluded that 
the evidence of record did not support a grant of service 
connection for a stomach disorder.  

4.  In a July 1, 1998, decision, the Board concluded that the 
evidence of record did not support reopening a claim for service 
connection for a back disorder.

5.  The appellant has not adequately set forth: allegations of 
CUE in the October 13, 1982, decision of the Board; or the legal 
or factual basis for such allegations of error and why the 
results would have been manifestly different but for the errors.  
The appellant has not shown that the correct facts, as they were 
known at the time, were not before the Board, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.

6.  The appellant has not adequately set forth: allegations of 
CUE in the July 1, 1998, decision of the board; or the legal or 
factual basis for such allegations of error and why the results 
would have been manifestly different but for the errors.  The 
appellant has not shown that the correct facts, as they were 
known at the time, were not before the Board, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSIONS OF LAW
  
1.  The criteria have not been met for revision or reversal of 
the October 13, 1982, Board decision, which found that the 
evidence of record did not support a grant of service connection 
for residuals of a back injury, on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 
20.1404 (2010).

2.  The criteria have not been met for revision or reversal of 
the October 13, 1982, Board decision, which found that the 
evidence of record did not support a grant of service connection 
for residuals of a neck injury, on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 
20.1404 (2010).
 
3.  The criteria have not been met for revision or reversal of 
the October 13, 1982, Board decision, which found that the 
evidence of record did not support a grant of service connection 
for a stomach disorder, on the basis of CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 
(2010).
 
4.  The criteria have not been met for revision or reversal of 
the July 1, 1998, Board decision, which found that the evidence 
of record did not support reopening a claim for service 
connection for a back disorder, on the basis of CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 
20.1404 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, while the Board is generally required to 
address the Veterans Claims Assistance Act of 2000 (VCAA), it is 
not necessary to discuss the VCAA in connection with the 
appellant's Motion in this case.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
the provisions of the VCAA do not apply to a claim based on an 
allegation of clear and unmistakable error in a previous Board 
decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc).  The Court held that an attempt to obtain benefits based 
on an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the VA 
adjudicative process."  Livesay, 15 Vet. App. at 178.  An 
allegation of clear and unmistakable error does not represent a 
"claim," but rather is a collateral attack on a final decision.  
It involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application in 
the adjudication of the issues of clear and unmistakable error in 
a prior final Board decision.

A Board decision is final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100 (2010).  A final Board decision is 
subject to review by the Board on motion alleging clear and 
unmistakable error.  38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. 
§ 20.1400 (2010).  A motion alleging clear and unmistakable error 
in a Board decision is a matter of original jurisdiction with the 
Board.  See 38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 
20.1402 (2010).  Motions alleging such error are not, except as 
otherwise provided, subject to rules relating to processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (2010).

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2010).  Moreover, the decision is to be 
based on the record and the law that existed when the challenged 
decision was made.  38 C.F.R. § 20.1403(b) (2010).

A clear and unmistakable error is one which, had it not been 
made, would have manifestly changed the outcome when it was made.  
The error cannot be clear and unmistakable unless it is 
absolutely clear that a different result would have ensued, but 
for the error.  38 C.F.R. § 20.1403(c) (2010).  The following do 
not constitute clear and unmistakable error:  

(1) changed diagnosis; 
(2) failure to fulfill the duty to assist; 
or 
(3) a disagreement as to how facts were 
weighed or evaluated.  

38 C.F.R. § 20.1403(d) (2010).  Clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to a Board decision challenged, 
there has been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2010).

The regulatory definition of CUE was based on prior rulings of 
the Court.  More specifically, it was observed in the notice of 
proposed rulemaking that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  Indeed, as was discussed in the notice of proposed 
rulemaking, 63 Fed. Reg. 27,534-36 (1998), the sponsor of the 
bill that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1,567-68 (daily ed. Apr. 16, 1997) (remarks of Rep.  
Evans, sponsor of H.R. 1090, in connection with House passage).  
Thus, the Board is permitted to seek guidance as to the existence 
of clear and unmistakable error in prior Board decisions based on 
years of prior Court precedent regarding clear and unmistakable 
error, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In the October 1982 decision, in pertinent part, the Board denied 
service connection for (1) residuals of a back injury, (2) 
residuals of a neck injury, and (3) a stomach disorder.  Review 
of the decision shows that the Board determined that the evidence 
was insufficient to establish that any of the three claimed 
disorders existed during service.  Review of the service 
treatment records on file shows that they are consistent with the 
Board's findings in the October 1982 decision.

In the July 1998 decision, the Board declined to reopen a claim 
for service connection for a back disorder.  Review of the 
decision shows that the Board determined that new and material 
evidence had not been submitted to reopen the Veteran's claim for 
service connection for a back disorder.  In that regard, the 
Board determined that since the October 1982 Board decision, no 
competent medical evidence had been presented which was relevant 
to or probative of the determinative question of whether a 
current back disorder had been incurred in or aggravated during 
active service; or such evidence which raised a reasonable 
possibility of changing the prior outcome (reflecting existing 
regulatory criteria for reopening of claims at that time).  See 
38 C.F.R. § 3.156 (1997). 

Review of the factual record as a whole and in particular the 
evidence received between the time of the October 1982 Board 
decision and the July 1998 does not show that any evidence first 
received during that period was relevant to or probative of the 
determinative question of whether a current back disorder had 
been incurred in or aggravated during active service; or such 
received evidence which raised a reasonable possibility of 
changing the prior outcome.

The appellant was notified of the October 1982 and July 1998 
Board decisions but he did not request the appeal of either.  
Hence, the two decisions became final.  

The appellant now comes before the Board claiming that the 
October 1982 Board decision contained clear and unmistakable 
error with respect to each of the three claimed disorders.  In 
his September 2007 motion, the Veteran claimed that there was CUE 
in failing to properly consider the evidence.  The Veteran 
asserted as CUE, that in his service entrance examination the 
evaluation was "normal," whereas in his separation examination, 
there was a notation that "all injuries existed prior to 
service."  The Veteran asserted that this was an admission that 
there were "injuries prior to separation," meaning there were 
injuries during service.  

In a subsequent statement received in January 2008, although not 
specifically addressing either Board decision under review here, 
the Veteran stated in pertinent part, that on about February 11, 
1971, he injured his back, neck, and stomach in a fall while on 
active duty and was treated at a USAF medical center.  

Nonetheless, in pertinent part, the reports of examination at 
entrance (December 1971) and at separation (March 1971) both show 
no abnormal evaluations on examination; no pertinent 
abnormalities were found during either examination.  Thus, there 
is no irrefutable evidence of any neck, back or stomach condition 
during the approximately two months of active service from 
January 14, 1971 to March 12, 1971.  

Also, service treatment records reveal no medical evidence of any 
injury in service involving the three claimed disorders.  
Although the examiner at the March 1971 examination noted in the 
report of medical history that the items the Veteran listed on 
that form existed prior to service, review of the examination 
report reflects that the examiner was merely referring to 
conditions the Veteran reported that he had had; thereby 
indicating the Veteran's reported conditions preexisted service.  
That examiner also stated that the Veteran had had no significant 
illness or injury during the current period of service, and had 
had no aggravation of any pre-existing conditions.  This does not 
amount to CUE on any basis.

With respect to the July 1998 Board decision declining to reopen, 
there is no evidence first received after the October 1992 Board 
decision that is irrefutably relevant to or probative of the 
determinative question of whether a current back disorder had 
been incurred in or aggravated during active service; or such 
evidence which would raise a reasonable possibility of changing 
the prior outcome.
 
The Veteran's allegation is a disagreement with the Board's 
weighing and evaluation of the evidence of record in the Board 
decisions of October 13, 1982 and July 1, 1998.  This, however, 
does not show CUE as to any of the underlying claims on appeal.  
Fugo, 6 Vet. App. 40, 43-44.  On careful review of the evidence 
above the Board can find nothing in the Veteran's specific 
allegations of error that compels a conclusion, to which 
reasonable minds could not differ, that the results of the Board 
decisions of October 13, 1982 or July 1, 1998, would manifestly 
have been different but for the asserted error.  

The Veteran has not identified any specific finding or conclusion 
in the October 13, 1982 Board decision or the July 1, 1998 Board 
decision, which was undebatably erroneous regarding any of the 
determinations.  Thus, the criteria for a finding of CUE have not 
been met and the Veteran's motion to revise or reverse the 
October 13, 1982 Board decision (as to entitlement to service 
connection for residuals of a back injury, residuals of a neck 
injury, or a stomach disorder) and the July 1, 1998 Board 
decision (declining to reopen a claim for service connection for 
a back disorder) must be denied.

As previously stated, a motion alleging clear and unmistakable 
error in a prior Board decision must set forth clearly and 
specifically the alleged clear and unmistakable error, or errors 
of fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2010).  

In this case, the moving party has failed to clearly and 
specifically set forth alleged errors of fact or law in either of 
the subject Board decisions, the legal or factual basis for such 
allegations, and why the results would have been manifestly 
different but for the alleged error.  The Board emphasizes that 
in a clear and unmistakable error motion it is incumbent upon the 
moving party to set forth clearly and specifically the alleged 
clear and unmistakable error, and a disagreement as to how the 
facts were weighed or evaluated is not sufficient to satisfy this 
requirement.  38 C.F.R. § 20.1403 (2010).  

As such, because the moving party has failed to comply with 
38 C.F.R. § 20.1404(b) (2010) in his attempt to challenge the 
Board decisions of October 13, 1982, and July 1, 1998, on the 
basis of clear and unmistakable error, the Board finds that it 
must dismiss the motion to revise.  This is done without 
prejudice to refiling.

To the extent that a part of the appellant's allegation of error 
is related to how the Board weighed and evaluated the evidence 
that was before it, a disagreement as to how the facts were 
weighed or evaluated does not constitute clear and unmistakable 
error.  The Board decisions of October 13, 1982, and July 1, 
1998, reviewed all of the relevant evidence that could be 
obtained and were of record.  The Board further considered 
potentially negative and positive evidence with respect to his 
claim.  The Board weighed the evidence before it and reached its 
decisions.  

Additionally, the Board finds that the moving party has not 
identified any specific finding or conclusion that was 
undebatably erroneous in either Board decision.  In addition, 
there is no indication that the correct facts, as they were known 
at the time, were not before the Board.  

In order to show that clear and unmistakable error occurred, the 
evidence must show that the law was incorrectly applied to the 
facts as they were known at the time and that, had the error not 
occurred, the decision would have been manifestly different.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The Veteran has 
not asserted that a law or regulation was incorrectly applied to 
his claim.  

In summary, based upon the above discussion, as the Board 
decisions of October 13, 1982, and July 1, 1998, contain no error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would be manifestly different 
but for such error, the action was not clearly and unmistakably 
erroneous in failing to award the benefits then on appeal.  


ORDER

The motion to revise or reverse the October 13, 1982, decision of 
the Board, which denied service connection for residuals of a 
back injury, is dismissed without prejudice.

The motion to revise or reverse the October 13, 1982, decision of 
the Board, which denied service connection for residuals of a 
neck injury, is dismissed without prejudice.

The motion to revise or reverse the October 13, 1982, decision of 
the Board, which denied service connection for a stomach 
disorder, is dismissed without prejudice.

The motion to revise or reverse the July 1, 1998, decision of the 
Board, which declined to reopen a claim for service connection 
for residuals of a back injury, is dismissed without prejudice.



____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


